                                                                  USDC SONY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALL y FILED
                                                                  DOC#
                                                                  D/,fE FILED~"':-·-··-----·-----
 VICTOR JORDAN,                                                             ···~-- . --~ ~

                                Plaintiff,
                                                                18-cv-8528 (JGK)
                    -against-
                                                            ORDER OF SERVICE
 JOSUE PIERRE, ET AL.,

                                Defendants.

John G. Koeltl, United States District Judge:

       By Order dated August 20, 2019, the Court authorized the plaintiff to use the provisions

ofN.Y. C.P.L.R. § 308(4) to effectuate service on defendant Michael Davidson. ECF No. 70. At

the conference held on February 10, 2020, the plaintiff represented that he had given the

Marshals a current address for Michael Davidson that was different from Davidson's business

address at the Board of Elections. The docket indicates, however, that the Marshals refused the

service package because the home address provided was not a "proper business address" as

required by the Court's July 30, 2019 Order, ECF No. 67, and the Marshals had already tried four

times to serve Michael Davidson at the home address provided by the plaintiff. The Marshals

previously filed a "Process Receipt and Return" form detailing their attempts to serve Davidson.

See ECF No. 61.

       In a further effort to effect service on defendant Michael Davidson, the Court directs the

Clerk of Court to fill out a U.S. Marshals Service Process Receipt and Return form ("USM-285

form") for Michael Davidson using the home address that the plaintiff previously provided. See

USM-285 form docketed at ECF No. 61. The Clerk of Court is further instructed to issue a new

summons and deliver to the Marshals Service all the paperwork necessary for the Marshals
                                                                          '
Service to effect service upon defendant Michael Davidson. See Walker v. Schult, 717 F.3d. 119,
123 n.6 (2d Cir. 2013) (Plaintiff proceeding IFP is entitled to rely on the Court and the U.S.

Marshals Service to effect service); see also 28 U.S.C. § 1915(d) ("The officers of the court shall

issue and serve all process ... in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (the court must order the

Marshals Service to serve if the plaintiff is authorized to proceed IFP.

          The time for the Marshals to serve the defendant, Michael Davidson, is extended until

April 13, 2020. If the complaint is not served within that time, the plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff's responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App'x 50, 52 (2d Cir. 2010) ("As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals' failure to effect service

automatically constitutes 'good cause' for an extension of time within the meaning of Rule

4(m).")

          As stated in the Order dated August 20, 2019, ECF No. 70, the Marshals should serve the

defendant by "nail and mail" service under New York C.P.L.R. § 308(4).




                                                   2
                                        CONCLUSION

       The Clerk of Court is instructed to complete a USM-285 form with the address for

Michael Davidson and deliver all documents necessary to effect service to the U.S. Marshals

Service.

       The Marshals are directed to serve the defendant by "nail and mail" service under New

York C.P.L.R. § 308(4).

       The Clerk of Court is directed to mail a copy of this order to the plaintiff and note service

on the docket.

SO ORDERED.

 Dated:
           New York, New York
           FebruaryU, 2020

                                                          United States District Judge




                                                3
                      DEFENDANT AND SERVICE ADDRESS

Michael Davidson
555 East 29 Street,
Brooklyn, NY 11210




                                    4
